 

Exhibit 10.74

 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
April 8, 2012, with an effective date as of February 28, 2014, is by and among
LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Debtor”), ENHANCED JOBS
FOR TEXAS FUND, LLC, a Delaware limited liability company (Enhanced Texas”), and
ENHANCED CREDIT SUPPORTED LOAN FUND, LP, a Delaware limited partnership
(“Enhanced Credit,” and together with Enhanced Texas and any Assignee, each a
“Purchaser” and together the “Purchasers”). Unless otherwise defined herein or
the context otherwise requires, capitalized terms used herein shall have the
meanings ascribed thereto in the Note Purchase Agreement (as defined below).

 

WHEREAS, the Purchasers have extended certain credit facilities in favor of the
Debtor pursuant to that certain Note Purchase Agreement, dated as of December
10, 2013 by and between the Debtor and the Purchasers (the “Note Purchase
Agreement”); and

 

WHEREAS, the Debtor and the Purchasers have agreed, subject to the terms and
conditions hereof, to amend the Note Purchase Agreement by (i) changing certain
covenants in the Note Purchase Agreement, and (ii) providing for the payment of
legal fees in connection with this amendment; and

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Amendment to Note Purchase Agreement. Upon execution of this
Amendment by the parties hereto, the Note Purchase Agreement is amended as
follows:

 

(a)                Section 1.1 is hereby amended by adding the definition of
Amendment No. 1 to Note Purchase Agreement as follows:

 

“Amendment No. 1 to Note Purchase Agreement” means that certain Amendment No. 1
to Note Purchase Agreement effective as of February 28, 2014, dated as of April
8, 2014 between the parties hereto.

 

(b)               Section 7.18 of the Note Purchase Agreement, is hereby amended
and restated as follows effective February 28, 2014:

 

“Section 7.18 Minimum EBITDA. The Borrower shall not permit its EBITDA for the
three (3) months ending on the last day of each month set forth below to be less
than the corresponding amount set forth below for such period:

 



Three Month Period Ended Minimum EBITDA February 28, 2014 $176,963* March 31,
2014 ($212,190) April 30, 2014 ($116,215) May 31, 2014  $170,247 June 30, 2014
$543,179 July 31, 2014 $748,637 August 31, 2014 $941,489 September 30, 2014
$1,015,570 October 31, 2014 $1,030,250 November 30, 2014 $866,285 December 31,
2014 $464,898 January 31, 2015 $244,032 February 28, 2015 $241,732 March 31,
2015 $380,909 April 30, 2015 $585,206 May 31, 2015 $702,332 June 30, 2015
$860,241 July 31, 2015 $936,405 August 31, 2015 $1,037,729 September 30, 2015
$1,106,449 October 31, 2015 $1,118,798 November 30, 2015 $961,266 December 31,
2015 $644,110 January 31, 2016 $388,714 February 28, 2016 $369,753 March 31,
2016 $504,159 April 30, 2016 $722,280 May 31, 2016 $850,910 June 30, 2016
$1,018,721 July 31, 2016 $1,100,352 August 31, 2016 $1,205,180 September 30,
2016 $1,277,165 October 31, 2016 $1,289,091 November 30, 2016 $1,119,637
December 31, 2016 $781,931



 

(*) For purposes of the February 2014 minimum EBITDA calculation the Debtor will
be permitted to add-back to EBITDA the amount of $236,737 which represents a
portion of the Note Receivable to Dena Lynn Sosebee and Chemical Design,
Corporation dated May 14, 2013 in the amount of $515,708.69 and Amended on
February 14, 2014 in the amount of $473,473.40 which the Debtor elected to
reserve $236,737 as of December 31, 2013.”

 

2.                  Loan Documents Generally. All references to the Note
Purchase Agreement in the Loan Documents and any other documents evidencing,
securing or otherwise relating to the credit extended by Purchasers in favor of
Debtor shall mean the Note Purchase Agreement and as modified hereby and this
Amendment shall itself constitute a Loan Document.

 

3.                  Representations and Warranties. The Debtor hereby represents
and warrants to the Purchasers that:

(i)                 No Default or Event of Default will exist after giving pro
forma effect to this Amendment, the consent contained herein and the
transactions contemplated by and consented to in this Amendment;

 

(ii)               Giving effect to this Amendment, the representations and
warranties set forth in the Note Purchase Agreement are, subject to the
limitations set forth therein, true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date) and
each of such representations and warranties (except to the extent such
representations and warranties expressly relate to an earlier date) together
with each of the representations and warranties contained in this Amendment
shall be true and correct on and as of the date of consummation of the
transactions contemplated by and consented to in this Amendment, as if such
representations and warranties were made on such date;

 

(iii)             The Debtor has the organizational power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
has taken all necessary organizational action to authorize the execution,
delivery and performance by it of this Amendment; and

 

(iv)             The Debtor has duly executed and delivered this Amendment, and
this Amendment constitutes its legal, valid and binding obligation enforceable
in accordance with its terms.

 

4.                  Amendment; No Implied Waiver. This Amendment shall be
limited precisely as written and shall not operate as a consent to any other
action or inaction by the Debtor, or as a waiver or amendment of any right,
power, or remedy of the Purchasers under the Note Purchase Agreement or the
other Loan Documents nor constitute a consent to any action or inaction, or a
waiver or amendment of any provision contained in the Note Purchase Agreement
and the other Loan Documents except as specifically provided herein.

 

5.                  Reaffirmation of Debtor Obligations; Other Acknowledgement
and Consents. The Debtor hereby:

 

(a)                Agrees that it is truly and justly indebted to the Purchasers
for all of the Debtor’s obligations under the Note Purchase Agreement and the
other Loan Documents without defense, offset or counterclaim of any kind
whatsoever and reaffirms and admits the validity and enforceability of the Note
Purchase Agreement and the Loan Documents to which it is a party and the liens
upon and security interests in the collateral which were granted pursuant to the
Loan Documents to which it is a party;

 

(b)               Consents to the execution and delivery of this Amendment by
the Debtor and to the terms and conditions set forth herein and any other
waivers, consents or amendments which the Purchasers deems appropriate;

 

(c)                Agrees to be bound by the terms and conditions of the Note
Purchase Agreement as amended or modified by this Amendment;

 

(d)               Acknowledges and agrees that all obligations of the Debtor
under the Note Purchase Agreement, as amended and modified by this Amendment,
and the other Loan Documents pursuant to which the Debtor grants any security to
the Purchasers, are secured pursuant to the Loan Documents and all references in
the Loan Documents to the secured obligations or language of similar meaning
shall hereafter be deemed to include the Debtor’s obligations to the Purchasers
under the Note Purchase Agreement, as modified by this Amendment and the other
instruments, documents and agreements executed and delivered pursuant hereto or
in connection herewith; and

 

(e) Notwithstanding any prior disregard of any of the terms of the Note Purchase
Agreement or any of the Loan Documents, agrees that the terms of the Note
Purchase Agreement and each of the Loan Documents shall be strictly adhered to
on and after the date hereof in accordance with the terms hereof.

 

6.                  Further Assurances. The Debtor will execute such additional
documents as are reasonably requested by the Purchasers to reflect the terms and
conditions of this Amendment and will cause to be delivered such agreements,
certificates, legal opinions and other documents as are reasonably required by
the Purchasers. To the extent a legal opinion and secretary certificate
approving and ratifying this Agreement, in form and substance reasonably
satisfactory to the Purchasers are not delivered to the Purchasers on or prior
to April __, 2014, it will constitute an event of default under this Amendment
and an Event of Default under the Note Purchase Agreement.

 

7.               Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.

 

8.                  Governing Law/Consent to Jurisdiction/Waiver of Jury Trial.
THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK AND THE PARTIES HERETO HEREBY CONSENT TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE 2ND CIRCUIT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION BROUGHT TO ENFORCE ANY RIGHTS
UNDER THIS AGREEMENT AND ANY RELATED DOCUMENT OR INSTRUMENT. EACH OF THE PARTIES
HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT.

 

9.                  Survival. All warranties, representations and covenants made
by Debtor herein, or in any agreement referred to herein or in any certificate,
document or other instrument delivered by it or on its behalf under this
Amendment, shall be considered to have been relied upon by the Purchasers. All
statements in any such certificate or other instrument shall constitute
warranties and representations by Debtor hereunder. All warranties,
representations, and covenants made by Debtor hereunder or under any other
agreement or instrument shall be deemed continuing until the payment in full, in
cash, and indefeasible satisfaction of all obligations and any other obligations
of Purchasers and any commitment of Purchasers to extend credit to Debtor shall
have been irrevocably terminated.

 
 

IN WITNESS WHEREOF, the Debtor and the other parties listed below have caused
this Amendment to be duly executed as of the day and year first above written.

 

DEBTOR:

 

LAPOLLA INDUSTRIES, INC.

 

 

 

By: /s/ Michael T. Adams, EVP

Name: Michael T. Adams

Title: Executive Vice President

 

 

AGENT AND PURCHASER:

 

ENHANCED CREDIT SUPPORTED LOAN FUND, LP

By: Enhanced CSLF GP, LLC, its general partner

 

 

 

By: /s/ Douglas Cruikshank

Name: Douglas Cruikshank

Title: Manager

 

 

PURCHASER:

 

ENHANCED JOBS FOR TEXAS FUND, LLC

 

 

 

By: /s/ Michael A.G. Korengold

Name: Michael A.G. Korengold

Title: President and CEO

